Citation Nr: 1606169	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased, compensable, rating for hypertension. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Coast Guard from April 2002 until November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law Judge via videoconference, at a hearing held in October 2015.  In November 2015 he was notified that, regrettably, VA was unable to produce a written transcript of the hearing due to malfunctions in the audio recording equipment.  He was offered the opportunity to forego a hearing, but chose, in December 2015, to request a new hearing at his local RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for an in-person hearing before a Veterans Law Judge.  The Veteran and his representative are to be sent appropriate notice in advance of the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




